DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2. The Information Disclosure Statement filed on 10/22/2020 has been considered.

Claim Objections
3. Claims 2, 3, 7, 8, 16 and 20 are objected to because of the following informalities.

a. Claim 2 should be replaced as follows, “The method of claim 1, wherein the determining of the third order pre-distortion component is performed in a time domain”. Appropriate correction is required to make the claim clearer.

b. Claim 3 should be replaced as follows, “The method of claim 2, further comprising transforming the input signal into a frequency domain and performing signal shaping and/or timing skew correction of the input signal in the frequency domain before transforming a resulting signal [shaped] shape and/or timing skew corrected input signal into the time domain for determining the third order pre-distortion component”. Appropriate correction is required to make the claim clearer. 

the determining of the second order pre-distortion component is performed in a time domain”. Appropriate correction is required to make the claim clearer. 

d. Claim 8 should be replaced as follows, “The method of claim 6, wherein: the squaring of the one of the plurality of input signal values comprises multiplying the one of the plurality of input signal values by itself; and the cubing of the one of the plurality of input signal values comprises multiplying a resulting squared value of the one of the plurality of input signal values by the one of the plurality of input signal values”. Appropriate correction is required to make the claim clearer. 

e. Claim 16 should be replaced as follows, “The apparatus of claim 15, wherein the electronic processor is further configured to transform the input signal into a frequency domain and perform signal shaping and/or timing skew correction of the input signal in the frequency domain before transforming a resulting signal [shaped] shape and/or timing skew corrected input signal into the time domain for determining the third order pre-distortion component”. Appropriate correction is required to make the claim clearer. 


[shaped] shape and/or timing skew corrected input signal into the time domain for determining the higher order pre-distortion component”. Appropriate correction is required to make the claim clearer.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

Claims 1, 4, 6,8,11 and 12 are rejected under 35 USC 103 as being unpatentable over Liu et al (US 8861981) in view of Neil et al (WO2005/086361) and further in view of Armando et al (WO 2005/069897).
Regarding claim 1, Liu discloses a method of pre-distorting an input signal for an optical transmitter, the input signal having a plurality of input signal values (an optical compensation device for an optical signal by summing the linear compensation module and the non-linear compensation module, see figure 3a) and the method comprising: determining a linearly pre-distorted signal value for one of the plurality of input signal values (optical signal compensation device 300 with linear compensation module 301, wherein the linear compensation module 301converts the input signal into frequency domain by FFT, see figure 4a)  determining a non-linear pre-distortion component for the one of the plurality of input signal values,(plurality of non-linear compensation modules 302-,302-2…302-N for performing non-linear compensation, see figure 3a) and determining a pre-distorted input signal value for the optical transmitter by summing the linearly pre-distorted signal value and the non-linear pre-distortion component ;(summation module 303 for determining the compensated signal by summing the linear compensation signal and the nonlinear compensated signal; see figure 3a).

However Liu does not explicitly disclose wherein the nonlinear pre-distortion component comprises a third order predistortion component and determining the non-linear predistortion component comprises determining the third order pre-distortion component by cubing the one of the plurality of input signal values and multiplying a resulting cubed value of the one of the plurality of input signal values by a third order pre-distortion coefficient and wherein the third order pre-distortion component is determined without using any other of the plurality of input signal values, by applying a Finite Impulse Response filter to the input signal;

In a related field of endeavor, Neil discloses  wherein the nonlinear pre-distortion component comprises a third order predistortion component and determining the non-linear predistortion component (the second digital predistorter circuit provides a third order predistortion signal and one or more 3+2m order predistortion signals from the input, see page 4,lines 9-12)   comprises determining the third order pre-distortion component by cubing the one of the plurality of input signal values and multiplying a resulting cubed value of the one of the plurality of input signal values by a third order pre-distortion coefficient (the second digital predistorter circuit provides a signal corresponding to a power of the magnitude (cubing for third order) of the input signal and filter coefficient corresponding to a power of the magnitude of the input signal see page 4,lines 5-9) and wherein the third order pre-distortion component is determined without using any other of the plurality of input signal values,(the memoryless DPD 116 providing non-linear distortion without using any other of the plurality of input signal, see figure 1). 

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the memoryless third order digital pre distortion path of Neil with Liu to provide a lookup table of gain error corrections index to the input power and the motivation is to provide instantaneous input value for providing predistorted signal. 

However the combination of Liu and Neil does not explicitly disclose by applying a Finite Impulse Response filter to the input signal.

;( FIR filter receives the digital input signal corresponding to the input samples for the linear dynamic compensation circuit 310, see page 25, lines 7-10 and figure 7).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the FIR filter of Armando with Liu and Neil to provide predistorted signal for corresponding to the linear distortions and the motivation is to provide a linear response at the output. 

Regarding claim 4, Liu discloses the method of claim 1, wherein at least part of determining the linearly pre-distorted signal value is performed in a frequency domain ;(in the linear compensation module 301 the input signal is converted into frequency domain by FFT to determine the linear compensation circuit, see figure 4-a).

Regarding claim 6, the combination of Liu and Neil does not explicitly disclose the method of claim 1, wherein the non-linear predistortion component further comprises a second order predistortion component and determining the non-linear predistortion component comprises determining the second order pre-distortion component by 

In a related field of endeavor, Armando discloses the method of claim 1, wherein the non-linear predistortion component further comprises a second order predistortion component and determining the non-linear predistortion component (non-linear static compensation circuit 312 consists of polynomial generator circuit for determining the non-linear predistortion component; see page 25,lines 19-21, see figures 3,8) comprises determining the second order pre-distortion component by squaring the one of the plurality of input signal values and multiplying a resulting squared value of the one of the plurality of input signal values by a second order pre-distortion coefficient ;(the polynomial generator circuit receives a  digital envelope (input digital) signal and is fed to the multiplier (squared) value and the corresponding polynomial coefficient, see page 25,lines 21-27, see figure 3 and 8) and wherein the second order pre-distortion component is determined without using any other of the plurality of input signal values ;(Non-linear static compensation circuit 312 provides a non-linear static transformation on individual digital samples to model nonlinear static (memoryless) distortion, see page 16, lines 24-27).



Regarding claim 8, the combination of Liu and Neil does not explicitly disclose the method of claim 6, wherein: squaring the one of the plurality of input signal values comprises multiplying the one of the plurality of input signal values by itself; and cubing the one of the plurality of input signal values comprises multiplying a resulting squared value of the one of the plurality of input signal values by the one of the plurality of input signal values.

In a related field of endeavor, Armando discloses the method of claim 6, wherein: squaring the one of the plurality of input signal values comprises multiplying the one of the plurality of input signal values by itself;(the nonlinear operation is represented by the multiplication of Pk current envelope sample [DPDINenv]K where Pk is complex predistortion coefficient for K=2 in second order pre-distortion the envelope sample is [DPDINenv]2 , see page 16 and equation 2) cubing the one of the plurality of input signal values comprises multiplying a resulting squared value of the one of the plurality of input signal values by the one of the plurality of input signal values ;(the nonlinear operation is represented by the multiplication of Pk current envelope sample [DPDINenv]K where Pk is complex predistortion coefficient for K=3 in third order pre-distortion the envelope sample is [DPDINenv]2 , see page 16 and equation 2)

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the nonlinear polynomial operation of Armando with Liu and Neil to model non-linear static (memoryless) distortion and the motivation is to provide to provide instantaneous input value for providing predistorted signal

Regarding claim 11, the combination of Liu and Armando does not explicitly disclose the method of claim 1, further comprising providing the pre-distorted input signal value to the optical transmitter.
In a related field of endeavor, Neil discloses the method of claim 1, further comprising providing the pre-distorted input signal value to the optical transmitter ;( digital predistorter 100 for sending the pre-distorted signal to the transmitter, see figure 1).  Official notice is taken that it would be obvious for one of the ordinary skilled in the art that transmitter can be an optical transmitter.


Regarding claim 12, the combination of Liu and Neil does not explicitly disclose the method of claim 1, further comprising performing the method for other of the plurality of input signal values of the input signal.

In a related field of endeavor, Armando discloses the method of claim 1, further comprising performing the method for other of the plurality of input signal values of the input signal ;(the stream of input signal samples are provided to non-linear static and non-linear dynamic compensation blocks, see page 16, lines 16,17).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the plurality of input signal samples of Armando with Liu and Neil to generate non-linear predistortion signals for the plurality of input signal samples and the motivation is to provide polynomial transformation on individual envelope samples. 

s 2 and 7 rejected under 35 USC 103 as being unpatentable over Liu et al (US 8861981) in view of Neil et al (WO2005/086361), further in view of Armando et al (WO 2005/069897) and further in view of Tufillaro et al (US 2009/0153132).
Regarding claim 2, the combination of Liu, Neil and Armando does not explicitly disclose the method of claim 1, wherein determining the third order pre-distortion component is performed in a time domain.

In a related field of endeavor, Tufillaro discloses the method of claim 1, wherein determining the third order pre-distortion component is performed in a time domain ;(the input signal is converted into frequency domain by applying discrete Fourier transform (DFT) and further inverse DFT is computed to generate predistorted signal in the time domain, see figure 4).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the time domain predistorted signal of Tufillaro with Liu, Neil and Armando to convert frequency domain signal to time domain for generating the predistorted signal and the motivation is to simplify the circuitry required for generation of predistorted signal. 


In a related field of endeavor, Tufillaro discloses the method of claim 6, wherein determining the second order pre-distortion component is performed in a time domain ;(the input signal is converted into frequency domain by applying discrete Fourier transform (DFT) and further inverse DFT is computed to generate predistorted signal in the time domain, see figure 4). (Motivation same as claim 2).

Claim 3 is rejected under 35 USC 103 as being unpatentable over Liu et al (US 8861981) in view of Neil et al (WO2005/086361), further in view of Armando et al (WO 2005/069897), further in view of Tufillaro et al (US 2009/0153132) and further in view of Sulimarski et al (US 9438178).
Regarding claim 3, the combination of Liu, Neil and Armando does not explicitly disclose the method of claim 2, further comprising transforming the input signal into a frequency domain and performing signal shaping and/or timing skew correction of the input signal in the frequency domain before transforming a resulting signal shaped and/or timing skew corrected input signal into the time domain for determining the third order pre-distortion component.

 domain for determining the third order pre-distortion component ;(the input signal is converted into frequency domain by applying discrete Fourier transform (DFT) and further inverse DFT is computed to generate predistorted signal in the time domain, see figure 4).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the time domain predistorted signal of Tufillaro with Liu, Neil and Armando to convert frequency domain signal to time domain for generating the predistorted signal and the motivation is to simplify the circuitry required for generation of predistorted signal. 

However the combination of Liu, Neil, Armando and Tufillaro does not explicitly disclose performing signal shaping and/or timing skew correction of the input signal in the frequency domain, before transforming a resulting signal shaped and/or timing skew corrected.

In a related field of endeavor, Sulimarski discloses performing signal shaping and/or timing skew correction of the input signal in the frequency domain, before transforming ;(the input signal is passed through the skew correction circuitry and imbalance circuitry before the signal transmission, see figure 3).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the skew and imbalance correction circuitry of Sulimarski with Liu, Neil, Armando and Tufillaro to provide impairment correction before the signal transmission and the motivation is to provide impairment correction.

Claim 5 is rejected under 35 USC 103 as being unpatentable over Liu et al (US 8861981) in view of Neil et al (WO2005/086361), further in view of Armando et al (WO 2005/069897) and further in view of Sulimarski et al (US 9438178).
Regarding claim 5, Liu discloses the method of claim 4, Liu discloses further comprising in the frequency domain as part of determining the linearly pre-distorted signal value ;(in the linear compensation module 301 the input signal is converted into frequency domain by FFT to determine the linear compensation circuit, see figure 4-a).

However the combination of Liu, Neil and Armando does not explicitly disclose performing signal shaping and/or timing skew correction of the input signal.

In a related field of endeavor, Sulimarski discloses performing signal shaping and/or timing skew correction of the input signal ;( the input signal is passed through the skew correction circuitry and imbalance circuitry before the signal transmission, see figure 3).
Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the skew and imbalance correction circuitry of Sulimarski with Liu, Neil and Armando to provide impairment correction before the signal transmission and the motivation is to provide impairment correction.

Claims 9 and 10 are rejected under 35 USC 103 as being unpatentable over Liu et al (US 8861981) in view of Neil et al (WO2005/086361), further in view of Armando et al (WO 2005/069897) and further in view of Velazquez et al (US 2016/0191020).
Regarding claim 9, the combination of Liu, Neil and Armando does not explicitly disclose the method of any of claim 6, wherein the second order pre-distortion coefficient is a single real valued coefficient.
In a related field of endeavor, Velazquez discloses the method of any of claim 6, wherein the second order pre-distortion coefficient is a single real valued coefficient ;(real value coefficients are calculated for the Volterra compensators of second order, see paragraph 89 and figure 8).
Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the real value coefficients of Velazquez with Liu, Neil and Armando to provide the real value filter coefficients for higher order non-linear compensation and the motivation is to provide simplification in the calculation of pre-distorted signals. 

Regarding claim 10, the combination of Liu, Neil and Armando does not explicitly disclose the method of claim 1, wherein the third order predistortion coefficient is a single real valued coefficient.
In a related field of endeavor, Velazquez discloses the method of claim 1, wherein the third order predistortion coefficient is a single real valued coefficient ;(real value coefficients are calculated for the Volterra compensators of second order, see paragraph 89 and figure 8). (Motivation same as claim 9). 

Claim 13 is rejected under 35 USC 103 as being unpatentable over Liu et al (US 8861981) in view of Neil et al (WO2005/086361) and further in view of Armando et al (WO 2005/069897) and further in view of Braithwaite et al (US 2005/0001684).
Regarding claim 13, the combination of Liu, Neil and Armando does not explicitly disclose the method of claim 1, wherein the method is executed by a digital signal processor.
 ;( the digital predistortion system is implemented using a digital signal processor, see paragraph 17).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the digital signal processor Braithwaite with Liu , Neil and Armando to program the digital signal processor for the implementation of predistorted signal and the motivation is to increased efficiency in data processing.

Claims 14 and 17 are rejected under 35 USC 103 as being unpatentable over Liu et al (US 8861981) in view of Neil et al (WO2005/086361), further in view of Armando et al (WO 2005/069897).
Regarding claim 14, Liu discloses an apparatus, comprising: an electronic processor of an optical transmitter configured to receive an input signal having a plurality of input signal values, (an optical compensation device for an optical signal by summing the linear compensation module and the non-linear compensation module, see figure 3a) the electronic processor configured to: determine a linearly pre-distorted signal value for one of the plurality of input signal values; (optical signal compensation device 300 with linear compensation module 301, wherein the linear compensation module 301converts the input signal into frequency domain by FFT, see figure 4a) determine a non-linear pre-distortion component for the one of  (plurality of non-linear compensation modules 302-,302-2…302-N for performing non-linear compensation, see figure 3a) determine a pre-distorted input signal value for the optical transmitter by summing the linearly pre-distorted signal value and the non-linear pre-distortion component ;(summation module 303 for determining the compensated signal by summing the linear compensation signal and the nonlinear compensated signal; see figure 3a).
However Liu does not explicitly disclose wherein the nonlinear pre-distortion component comprises a third order predistortion component and determining the non-linear predistortion component comprises determining the third order pre-distortion component by cubing the one of the plurality of input signal values and multiplying a resulting value of cubing the one of the plurality of input signal values by a third order pre-distortion coefficient and wherein the third order pre-distortion component is determined without using any other of the plurality of input signal values; and by applying a Finite Impulse Response filter to the input signal.

In a related field endeavor, Neil discloses wherein the nonlinear pre-distortion component comprises a third order predistortion component and determining the non-linear predistortion component (the second digital predistorter circuit provides a third order predistortion signal and one or more 3+2m order predistortion signals from the input, see page 4,lines 9-12) comprises determining the third order pre-distortion component by cubing the one of the plurality of input signal values and (the second digital predistorter circuit provides a signal corresponding to a power of the magnitude (cubing for third order) of the input signal and filter coefficient corresponding to a power of the magnitude of the input signal see page 4,lines 5-9) and wherein the third order pre-distortion component is determined without using any other of the plurality of input signal values; and (the memoryless DPD 116 providing non-linear distortion without using any other of the plurality of input signal, see figure 1). 

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the memoryless third order digital pre distortion path of Neil with Liu to provide a lookup table of gain error corrections index to the input power and the motivation is to provide instantaneous input value for providing predistorted signal. 

However the combination of Liu and Neil does not explicitly disclose by applying a Finite Impulse Response filter to the input signal.

In a related field of Armando discloses by applying a Finite Impulse Response filter to the input signal;( FIR filter receives the digital input signal corresponding to the input samples for the linear dynamic compensation circuit 310, see page 25, lines 7-10 and figure 7).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the FIR filter of Armando with Liu and Neil to provide predistorted signal for corresponding to the linear distortions and the motivation is to provide a linear response at the output. 

Regarding claim 17, Liu discloses the apparatus of claim 14, wherein the apparatus is configured to determine the linearly pre-distorted signal value at least partially in a frequency domain ;(in the linear compensation module 301 the input signal is converted into frequency domain by FFT to determine the linear compensation circuit, see figure 4-a).

Claim 15 is rejected under 35 USC 103 as being unpatentable over Liu et al (US 8861981) in view of Neil et al (WO2005/086361), further in view of Armando et al (WO 2005/069897) and further in view of Tufillaro et al (US 2009/0153132).
Regarding claim 15, the combination of Liu, Neil and Armando does not explicitly disclose the apparatus of claim 14, wherein the electronic processor is configured to determine the third order predistortion component in a time domain.
In a related field of endeavor, Tufillaro discloses the apparatus of claim 14, wherein the electronic processor is configured to determine the third order predistortion component in a time domain ;(the input signal is converted into frequency domain by applying discrete Fourier transform (DFT) and further inverse DFT is computed to generate predistorted signal in the time domain, see figure 4).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the time domain predistorted signal of Tufillaro with Liu, Neil and Armando to convert frequency domain signal to time domain for generating the predistorted signal and the motivation is to simplify the circuitry required for generation of predistorted signal. 

Claim 16 is rejected under 35 USC 103 as being unpatentable over Liu et al (US 8861981) in view of Neil et al (WO2005/086361), further in view of Armando et al (WO 2005/069897), further in view of Tufillaro et al (US 2009/0153132) and further in view of Sulimarski et al (US 9438178).
Regarding claim 16, the combination of Liu, Neil and Armando does not explicitly disclose the apparatus of claim 15, wherein the electronic processor is further configured to transform the input signal into a frequency domain and perform signal 

In a related field of endeavor Tufillaro discloses the apparatus of claim 15, wherein the electronic processor is further configured to transform the input signal into a frequency domain and into the time domain for determining the third order pre-distortion component ;(the input signal is converted into frequency domain by applying discrete Fourier transform (DFT) and further inverse DFT is computed to generate predistorted signal in the time domain, see figure 4).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the time domain predistorted signal of Tufillaro with Liu, Neil and Armando to convert frequency domain signal to time domain for generating the predistorted signal and the motivation is to simplify the circuitry required for generation of predistorted signal. 

However the combination of Liu, Neil, Armando and Tufillaro does not explicitly disclose perform signal shaping and/or timing skew correction of the input signal in the frequency domain before transforming a resulting signal shaped and/or timing skew corrected input signal.

In a related field of endeavor, Sulimarski discloses perform signal shaping and/or timing skew correction of the input signal in the frequency domain before transforming a resulting signal shaped and/or timing skew corrected input signal ;( the input signal is passed through the skew correction circuitry and imbalance circuitry before the signal transmission, see figure 3).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the skew and imbalance correction circuitry of Sulimarski with Liu, Neil and Armando to provide impairment correction before the signal transmission and the motivation is to provide impairment correction.

Claim 18 is rejected under 35 USC 103 as being unpatentable over Liu et al (US 8861981) in view of Neil et al (WO2005/086361), further in view of Armando et al (WO 2005/069897).
Regarding claim 18, Liu discloses a non-transitory computer readable storage media encoded with instructions that, when executed by a processor, cause the processor to pre-distort an input signal for an optical transmitter, the input signal having a plurality of input signal values, (an optical compensation device for an optical signal by summing the linear compensation module and the non-linear compensation module, see figure 3a)  by: determining a linearly pre-distorted signal value for one of the plurality of input signal values (optical signal compensation device 300 with linear compensation module 301, wherein the linear compensation module 301converts the input signal into frequency domain by FFT, see figure 4a); determining a non-linear pre-distortion component for the one of the plurality of input ;(summation module 303 for determining the compensated signal by summing the linear compensation signal and the nonlinear compensated signal; see figure 3a).

However Liu does not explicitly disclose wherein the nonlinear pre-distortion component comprises a higher order predistortion component and determining the non-linear predistortion component comprises determining the higher order pre-distortion component by raising the one of the plurality of input signal values to a power of the higher order predistortion component and multiplying a resulting raised one of the plurality of input signal values by a higher order pre-distortion coefficient and wherein the higher order predistortion component is determined without using any of the plurality of input signal values other than the one of the plurality of input signal values; wherein the linearly pre-distorted signal value is determined using at least one other of the plurality of input signal values and by applying a Finite Impulse Response filter to the input signal.

In a related field of endeavor, Neil discloses wherein the nonlinear pre-distortion component comprises a higher order predistortion component and determining the non-linear predistortion component (the second digital predistorter circuit provides a third order predistortion signal and one or more 3+2m order predistortion signals from the input, see page 4,lines 9-12) comprises determining the higher order pre-(the second digital predistorter circuit provides a signal corresponding to a power of the magnitude (cubing for third order) of the input signal and filter coefficient corresponding to a power of the magnitude of the input signal see page 4,lines 5-9)  and wherein the higher order predistortion component is determined without using any of the plurality of input signal values other than the one of the plurality of input signal values (the memoryless DPD 116 providing non-linear distortion without using any other of the plurality of input signal, see figure 1). 

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the memoryless third order digital pre distortion path of Neil with Liu to provide a lookup table of gain error corrections index to the input power and the motivation is to provide instantaneous input value for providing predistorted signal. 
However the combination of Liu and Neil does not explicitly disclose wherein the linearly pre-distorted signal value is determined using at least one other of the plurality of input signal values and by applying a Finite Impulse Response filter to the input signal.
In a related field of endeavor, Armando discloses wherein the linearly pre-distorted signal value is determined using at least one other of the plurality of input signal values and by applying a Finite Impulse Response filter to the input signal ;( FIR filter receives the digital input signal corresponding to the input samples thus plurality of input samples for the linear dynamic compensation circuit 310, see page 25, lines 7-10 and figure 7).
Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the FIR filter of Armando with Liu and Neil to provide predistorted signal for corresponding to the linear distortions and the motivation is to provide a linear response at the output. 
Claim 19 is rejected under 35 USC 103 as being unpatentable over Liu et al (US 8861981) in view of Neil et al (WO2005/086361), further in view of Armando et al (WO 2005/069897) and further in view of Tufillaro et al (US 2009/0153132).
Regarding claim 19, the combination of Liu, Neil and Armando discloses the non-transitory computer readable storage media of claim 18, encoded with instructions that, when executed by the processor, cause the processor to determine the higher order pre-distortion component in a time domain.

;(the input signal is converted into frequency domain by applying discrete Fourier transform (DFT) and further inverse DFT is computed to generate predistorted signal in the time domain, see figure 4).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the time domain predistorted signal of Tufillaro with Liu, Neil and Armando to convert frequency domain signal to time domain for generating the predistorted signal and the motivation is to simplify the circuitry required for generation of predistorted signal. 

Claim 20 is rejected under 35 USC 103 as being unpatentable over Liu et al (US 8861981) in view of Neil et al (WO2005/086361), further in view of Armando et al (WO 2005/069897), further in view of Tufillaro et al (US 2009/0153132) and further in view of Sulimarski et al (US 9438178).
Regarding claim 20, the combination of Liu, Liu and Armando does not explicitly disclose the non-transitory computer readable storage media of claim 19, encoded with instructions that, when executed by the processor, cause the processor to transform the input signal into a frequency domain and perform signal shaping and/or timing skew 

In a related field of endeavor, Tufillaro discloses the non-transitory computer readable storage media of claim 19, encoded with instructions that, when executed by the processor, cause the processor to transform the input signal into a frequency domain and into the time domain for determining the higher order pre-distortion component ;(the input signal is converted into frequency domain by applying discrete Fourier transform (DFT) and further inverse DFT is computed to generate predistorted signal in the time domain, see figure 4).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the time domain predistorted signal of Tufillaro with Liu, Neil and Armando to convert frequency domain signal to time domain for generating the predistorted signal and the motivation is to simplify the circuitry required for generation of predistorted signal. 
However the combination of Liu, Neil, Armando and Tufillaro does not explicitly disclose perform signal shaping and/or timing skew correction of the input signal in the frequency domain before transforming a resulting signal shaped and/or timing skew corrected input signal 
;( the input signal is passed through the skew correction circuitry and imbalance circuitry before the signal transmission, see figure 3).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the skew and imbalance correction circuitry of Sulimarski with Liu, Neil and Armando to provide impairment correction before the signal transmission and the motivation is to provide impairment correction.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below.

a. Cova et al (US 7336725) discloses a system digitally linearizing the nonlinear behavior of high efficiency amplifiers employing baseband predistortion techniques, see figure 3.



c. Suzuki et al (US 2004/0189378) discloses digital predistorter predistorting a transmission signal and pilot signal, see figure 3.

d. Berenguer et al (Nonlinear Digital Pre-distortion of Transmitter Components – 2016 attached) discloses linear and non-linear pre-distortion tailored to the components of an optical transmitter, see figures 5a,5b.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894.  The examiner can normally be reached on M-F 9am to 5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.